UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-834 Name of Registrant: Vanguard Windsor Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2011 – April 30, 2012 Item 1: Reports to Shareholders Semiannual Report | April 30, 2012 Vanguard Windsor TM Fund > Vanguard Windsor Fund returned more than 12% for the six months ended April30, 2012, ahead of its benchmark and the average return of peer funds. > The fund’s consumer discretionary stocks were among its top performers; energy was the only sector to produce a negative result. > After a tepid start to the fiscal half-year, the fund notched strong returns over the period’s final four months. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 12 Performance Summary. 13 Financial Statements. 14 About Your Fund’s Expenses. 27 Trustees Approve Advisory Agreements. 29 Glossary. 31 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended April 30, 2012 Total Returns Vanguard Windsor Fund Investor Shares 12.61% Admiral™ Shares 12.69 Russell 1000 Value Index 11.62 Multi-Cap Value Funds Average 10.55 Multi-Cap Value Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance October 31, 2011, Through April 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Windsor Fund Investor Shares $12.92 $14.42 $0.115 $0.000 Admiral Shares 43.59 48.66 0.411 0.000 1 Chairman’s Letter Dear Shareholder, Vanguard Windsor Fund’s result for the six months ended April 30, 2012, reflected the stock market’s strong performance and the continued growth of the U.S. economy. The fund’s return of more than 12% for the period surpassed that of its benchmark, the Russell 1000 Value Index, and the average return for multi-capitalization value funds. Although value stocks trailed their growth counterparts during the period, there were still opportunities aplenty for the value-oriented investor. Windsor’s advisors, Wellington Management and AllianceBernstein, made some astute choices in their search for bargains. Nine of the fund’s ten sectors registered positive returns, with financials, consumer discretionary, health care, and industrials responsible for most of the fund’s advance. Only the energy sector posted a negative return. Stocks followed a familiar pattern, reflecting investors’ shifting moods U.S. stocks delivered strong returns for the six months ended April 30. Signs of economic acceleration in the United States, strength in corporate earnings, and apparent progress in Europe’s debt negotiations created a sense of optimism through much of the period. In fact, the broad U.S. stock market turned in its best first-quarter gain since 1998. 2 By the end of the fiscal half-year, however, apprehension about the same sources of the earlier good news began to weigh on stock prices. Rapid changes in investor sentiment have been a prominent feature of the financial markets since the 2008–2009 crisis, a reflection of broader economic uncertainties. International stocks generated a modestly positive return. European companies were the weakest performers, trailing the returns of the emerging markets and the developed markets of the Pacific region. Municipal securities remained a bond market bright spot The taxable bond market produced solid, if unremarkable, six-month total returns. The yields of U.S. Treasury bonds bobbed higher during the period but dropped at the end as investors put a premium on the safest securities. This “flight to quality” boosted bond prices modestly. (Bond yields and prices move in opposite directions.) The six-month return of the broad municipal bond market was impressive. Investors have bid up prices as muni yields have continued to hover above those available from fully taxable U.S. Treasury bonds. As it has since December 2008, the Federal Reserve Board kept its target for the shortest-term interest rates between 0% and 0.25%. That policy has kept a tight lid on the returns available from money market funds and savings accounts. Market Barometer Total Returns Periods Ended April 30, 2012 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 12.89% 4.11% 1.23% Russell 2000 Index (Small-caps) 11.02 -4.25 1.45 Dow Jones U.S. Total Stock Market Index 12.66 3.43 1.56 MSCI All Country World Index ex USA (International) 2.73 -12.90 -2.75 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 2.44% 7.54% 6.37% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 5.50 11.36 5.60 Citigroup Three-Month U.S. Treasury Bill Index 0.01 0.04 1.03 CPI Consumer Price Index 1.62% 2.30% 2.17% 3 Advisors found value in a variety of sectors The universe of stocks in which Windsor’s advisors search for holdings includes both fallen and potential stars. The common denominator is out-of-favor companies that the advisors expect to produce better-than-anticipated earnings that will lay the groundwork for strong stock performance as the business cycle continues. Although this contrarian approach wasn’t completely in synch with a market environment that rewarded growth above value during the half-year, the advisors’ disciplined, yet opportunistic value-oriented strategy still served the fund well. Positions built by the advisors while the fund struggled were rewarded during the recent reporting period. The advisors’ stock choices were most rewarding in consumer discretionary, which led all sectors with a return of nearly 23%. Windsor’s investments in retailers (mainly of the home improvement and apparel varieties), cable corporations, and selected homebuilders exhibited the most strength as the economy seemed to gain traction. Windsor’s largest sector allocation, financials, returned more than 15% and was the top contributor to the fund’s performance. As the U.S. economy showed tangible improvement and the Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Windsor Fund 0.39% 0.29% 1.24% The fund expense ratios shown are from the prospectus dated February 27, 2012, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2012, the fund’s annualized expense ratios were 0.37% for Investor Shares and 0.27% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Multi-Cap Value Funds. 4 debt crisis in Europe experienced a lull, previously battered financial stocks displayed resilience. Quality companies that had weathered the financial crisis and subsequent regulatory challenges were in the best position to rebound. Major asset managers, diversified financial services firms, and commercial banks delivered the largest returns. Health care, one of Windsor’s heavier sector allocations, also did well. Major pharmaceutical companies improved their bottom lines through cost cutting and, after some challenges, stabilized their product pipelines. At the same time, biotechnology firms benefited from mergers and acquisitions as well as increased revenue from successful new drugs. Advances were apparent across the industrial sector, where economic expansion and the low cost of U.S. natural gas lifted manufacturers of steel, transportation equipment, and machinery. Airlines, machinery companies, aerospace and defense firms, and electrical equipment companies were responsible for most of the gains. The advisor’s stock picks in the sector also helped performance. Windsor’s materials and telecommunication services holdings also notched solid results. Energy, the fund’s only sector to post a negative return, was hurt by poor stock choices as well as depressed prices for natural gas in the United States. You can find more information about Windsor’s performance and positioning in the Advisors’ Report, which follows this letter. Investment essentials that are in your control The Windsor Fund’s contrarian and flexible approach has resulted in periods of outperformance and underperformance over the years as the fund’s positioning sometimes veers widely from that of its benchmark. Long-term shareholders have been rewarded by the fund’s strategy, which requires patience when the advisors’ beliefs aren’t shared by many other investors. Windsor’s record illustrates why we always encourage investors to take a long-term approach. It’s also wise to consider two other important principles within your control: the amount you save and the length of time you’re saving. Penny Saved, Penny Earned , a recent Vanguard research paper available at vanguard.com/research, explains that retirement investors stand a greater chance of meeting their goals if they increase their savings rate and savings time horizon. These two strategies are a more reliable path to success than another strategy used to enhance wealth, the assumption of greater risk. 5 History suggests that creating a diversified and balanced portfolio based on your time horizon, financial goals, and risk tolerance is also a crucial part of the equation for long-term investment success. Vanguard Windsor Fund, with its experienced and knowledgeable advisors and low costs, can be an important part of such a diversified portfolio. Thank you for your confidence in Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 10, 2012 6 Advisors’ Report For the fiscal half-year ended April 30, 2012, the Investor Shares of Vanguard Windsor Fund returned 12.61%, while the lower-cost Admiral Shares returned 12.69%. Your fund is managed by two independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct, yet complementary, investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage and amount of fund assets that each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the period and of how their portfolio positioning reflects this assessment. These reports were prepared on May 16, 2012. Vanguard Windsor Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 70 8,907 Seeks to provide long-term total returns above both the Company, LLP S&P 500 and value-oriented indexes over a complete market cycle through bottom-up, fundamentally driven stock selection focused on deeply undervalued securities. AllianceBernstein L.P. 27 3,461 A value focus that couples rigorous fundamental company research with quantitative risk controls to capture value opportunities. Cash Investments 3 289 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor also may maintain a modest cash position. 7 Wellington Management Company, LLP Portfolio Manager: James N. Mordy, Senior Vice President and Equity Portfolio Manager The S&P 500 continued a strong advance that began last October, following a relatively sharp mid-year correction in 2011. Investor sentiment improved in response to macro developments and continued strong earnings growth. As 2012 began, we witnessed a strong reversal in many of the market trends that had been in place for much of 2011. We had felt that investors were paying excessive premiums for safety and above-market dividend yields; therefore, we were not surprised that many stocks, such as utilities, underperformed in this more constructive environment. Our relative performance for the six-month period was mixed, with favorable results in six of the ten broad industry sectors. Consumer discretionary, which was the best-performing sector of the S&P 500, was also our best relative sector, thanks to good stock selection and our overweighted position. In recent months we have seen ample evidence of a long-awaited turn in the U.S. housing markets, and the stocks of our two homebuilders, Toll Brothers and Lennar, responded with outsized gains. Our large position in Comcast also significantly outperformed the S&P 500, mainly because of the company’s attractive capital return strategy, which included a 44% increase to the dividend in February. Industrials was our second-best sector. A diverse group of stocks that included Fiat Industrial, Delta Air Lines, Pentair, and Cooper Industries did well, each rising more than 20% on improved fundamentals. Financial stocks did well in the overall market rally, and we benefited from our overweighted allocation. Our largest overall holding, Wells Fargo, notched a return of over 30% in the half-year. We prefer Wells Fargo to the other large-capitalization banks as it offers an attractive combination of superior returns, more predictable revenues, less exposure to Europe and the Volcker Rule, and earnings upside relative to consensus expectations. Information technology was our worst relative sector, in large part because we did not own Apple, which returned 44% for the period. Because it is widely owned and admired, Apple is a tough stock for contrarian value investors to rationalize having in their portfolio. We also have some longer-term concerns about the sustainability of carrier subsidies for the iPhone. We also came up short in energy relative to the index, largely because of adverse stock selection in the oil and gas producer group. As a result of a combination of excess supply and warm winter weather, U.S. natural gas fell to a decade-low price of below $2.00 mcf (thousand cubic feet). This pressured our exploration and production stocks such as Southwestern Energy and coal miner CONSOL Energy, which has diversified into natural gas in recent years. We sense a longer-term 8 opportunity here and have recently observed a decrease in supply in response to reduced drilling. During the period we were net buyers (in order of significance) in the industrial, energy, and materials sectors. We were net sellers in the financial, health care, and consumer discretionary sectors. In the last six months, we have moved from an underweighting to a slight overweighting in industrials and to neutral in energy. While financials remain our largest overweighting, we have trimmed our position, and we have also widened our underweighting in information technology, a sector that has generated general enthusiasm among investors. Our largest new purchase was Lowes, for which we swapped out of Home Depot, largely for valuation reasons. We like home improvement fundamentals and anticipate that Lowes could return 70% of its current market cap to shareholders over the next five years in the form of dividends and share repurchases. In the energy sector, we purchased Baker Hughes on weakness related to its North American business. The exploration and production companies have shifted their drilling focus from gas to oil wells, which created logistical challenges for the service companies, but ultimately should have positive implications. We also made a significant purchase of Lockheed Martin. Secular pressures on the U.S. defense budget are well known, geopolitical tensions and international growth are underappreciated, and we will collect a 4.8% dividend yield on our purchase price. While the U.S. economy has recently lost some momentum, it continues to grow at a measured pace. Renewed anxiety over the future of Europe, slowing growth in China, and the uncertainty of U.S. elections and the 2013 fiscal cliff will, at a minimum, dampen market sentiment over the balance of the year, and could represent major risks to the outlook. With inflationary pressures moderating, monetary authorities in key global economies can continue to offer support through a cycle of easing. We believe that the U.S. economy will continue to muddle along at a slow pace of growth. We do worry about the sustainability of the pace of corporate productivity gains and record profit margins, which have allowed for robust earnings growth since the bottom of the financial crises without much revenue growth. We are particularly focused on companies with above-average free cash flow yields, whose prospects can improve despite the sluggish climate, and where good management teams can use their cash to create value for shareholders. We are confident in our portfolio, which continues to feature good companies selling at discounted valuations. 9 AllianceBernstein L.P. Portfolio Managers: Joseph G. Paul, Chief Investment Officer, U.S. Large-Cap Value Equities and North American Value Equities Gregory L. Powell, Director of Research, U.S. Large-Cap Value Equities Stocks moved sharply higher over the past six months as the European Central Bank’s decisive actions to stem the Eurozone credit crisis helped alleviate investors’ worst contagion fears. We remain confident about the portfolio’s latent return potential. By our measure, the value opportunity remains exceptionally large. Pessimism about the future is still running high, and valuation spreads between the cheapest and most expensive stocks are back to where they were at the March 2009 market trough—despite significant improvements in the economy and corporate profits since then. We expect spreads to narrow as investor confidence strengthens, paving the way for future portfolio outperformance. In our view, the portfolio is exceptionally well positioned to take advantage of this value opportunity, ranking among the most attractively valued within its U.S. large-cap value peer group. As the environment for bottom-up stock-picking grows more favorable, we continue to increase our concentrations in several stocks. Our research insights have given us a high degree of conviction in our forecasts and, hence, in the upside potential of these stocks. Many new purchases, such as MGM Resorts, are classic value stories. The slump in Las Vegas, which accounts for about 60% of MGM’s total revenues, had many investors worried about MGM’s ability to support its huge debt load. But we view these fears excessive. Las Vegas has begun to revive, which should continue to push up room rates as capacity tightens. We expect repatriated cash from the company’s new Macau hotels, coupled with the rebound in free cash flow from its U.S. operations, to enable MGM to substantially reduce net debt by 2015. At less than six times our normal earnings forecast, the stock looks very attractively valued. In another major shift, we continued to narrow our underweighting in financials, mostly by purchasing the stocks of banks (notably Citigroup and Wells Fargo) that we believe sold off more severely than was warranted by their long-term earnings power. Most recently, we established a position in CIT, a U.S. specialty lender that went bankrupt in 2009 and has faced concerns about its ability to recover. Our research suggests that CIT’s niche lending businesses are resilient and face limited competition, while the company has made better progress with its debt restructuring than is generally perceived. The shares trade at 0.8 times tangible book value, versus 1.3 times for its large-cap and regional rivals. With market volatility likely to remain higher than normal over the near term, however, we also continue to emphasize 10 companies that have been able to generate cash and have above-average potential for returning excess cash to shareholders. These holdings span diverse industries, such as pharmaceuticals, media, and consumer staples. As a result, the portfolio trades at a bigger discount to the market—based on our normalized estimates of earnings per share—than it did in early 2009, despite stronger profitability and cash-return potential. Our disciplined value investing style has been out of favor in recent years; as a result of investor anxiety stemming from the financial crisis of 2008, stocks have generally not been rewarded for their potential earnings power. Now that the fear is beginning to subside, we think that conditions are becoming more promising for stock picking—and for value investing in particular. In this environment, we expect our continued focus on the most attractively valued opportunities in the market, backed by in-depth fundamental research, to reinforce the recovery potential of our portfolio. 11 Windsor Fund Fund Profile As of April 30, 2012 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWNDX VWNEX Expense Ratio 1 0.39% 0.29% 30-Day SEC Yield 1.66% 1.76% Portfolio Characteristics Russell DJ 1000 U.S. Total Value Market Fund Index Index Number of Stocks 169 657 3,716 Median Market Cap $25.3B $39.8B $36.0B Price/Earnings Ratio 14.7x 15.1x 16.7x Price/Book Ratio 1.8x 1.6x 2.3x Return on Equity 15.2% 12.6% 18.2% Earnings Growth Rate 3.4% 1.1% 8.6% Dividend Yield 2.1% 2.6% 2.0% Foreign Holdings 13.0% 0.0% 0.0% Turnover Rate (Annualized) 45% — — Short-Term Reserves 1.4% — — Sector Diversification (% of equity exposure) Russell DJ 1000 U.S. Total Value Market Fund Index Index Consumer Discretionary 13.6% 9.4% 12.2% Consumer Staples 7.7 7.7 9.5 Energy 11.2 11.5 10.5 Financials 19.5 26.5 15.8 Health Care 16.0 12.3 11.5 Industrials 9.7 9.3 10.9 Information Technology 14.3 8.9 19.5 Materials 4.3 2.6 4.0 Telecommunication Services 1.1 4.7 2.6 Utilities 2.6 7.1 3.5 Volatility Measures Russell DJ 1000 U.S. Total Value Market Index Index R-Squared 0.98 0.99 Beta 1.10 1.11 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Wells Fargo & Co. Diversified Banks 3.2% Pfizer Inc. Pharmaceuticals 2.3 Arrow Electronics Inc. Technology Distributors 2.1 JPMorgan Chase & Co. Diversified Financial Services 2.1 Comcast Corp. Cable & Satellite 2.0 UnitedHealth Group Inc. Managed Health Care 1.8 Merck & Co. Inc. Pharmaceuticals 1.7 Cisco Systems Inc. Communications Equipment 1.7 Lowe's Cos. Inc. Home Improvement Retail 1.6 ACE Ltd. Property & Casualty Insurance 1.5 Top Ten 20.0% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated February 27, 2012, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2012, the annualized expense ratios were 0.37% for Investor Shares and 0.27% for Admiral Shares. 12 Windsor Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2001, Through April 30, 2012 Note: For 2012, performance data reflect the six months ended April 30, 2012. Average Annual Total Returns: Periods Ended March 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 10/23/1958 3.41% -0.76% 3.79% Admiral Shares 11/12/2001 3.50 -0.64 3.90 See Financial Highlights for dividend and capital gains information. 13 Windsor Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (97.5%) 1 Consumer Discretionary (13.3%) Comcast Corp. 8,502,100 253,618 Lowe’s Cos. Inc. 6,319,400 198,872 *,2 Buck Holdings LP Private Placement NA 185,869 * Toll Brothers Inc. 6,629,100 168,379 Lennar Corp. Class A 4,144,400 114,966 Kohl’s Corp. 1,669,800 83,707 Virgin Media Inc. 2,801,700 68,810 TJX Cos. Inc. 1,632,800 68,104 Time Warner Cable Inc. 693,800 55,816 * MGM Resorts International 3,525,000 47,305 Viacom Inc. Class B 909,300 42,182 * General Motors Co. 1,818,700 41,830 * TRW Automotive Holdings Corp. 735,800 33,633 Macy’s Inc. 787,900 32,320 CBS Corp. Class B 872,400 29,095 Ford Motor Co. 2,363,000 26,655 Lear Corp. 628,000 26,062 * DIRECTV Class A 527,300 25,980 News Corp. Class A 1,277,300 25,035 Gannett Co. Inc. 1,632,909 22,567 * Apollo Group Inc. Class A 576,600 20,308 McGraw-Hill Cos. Inc. 389,900 19,171 Home Depot Inc. 343,700 17,800 Newell Rubbermaid Inc. 788,540 14,351 Walt Disney Co. 330,000 14,226 * NVR Inc. 14,700 11,524 ^ GameStop Corp. Class A 481,400 10,957 Royal Caribbean Cruises Ltd. 341,900 9,358 Staples Inc. 358,400 5,519 Limited Brands Inc. 84,100 4,180 Market Value Shares ($000) Consumer Staples (7.4%) Japan Tobacco Inc. 28,106 155,699 Corn Products International Inc. 1,887,900 107,724 Danone 1,494,278 105,197 * Energizer Holdings Inc. 1,245,200 88,820 Walgreen Co. 2,259,500 79,218 Lorillard Inc. 450,700 60,975 Procter & Gamble Co. 952,200 60,598 Altria Group Inc. 1,824,600 58,770 Kroger Co. 2,463,900 57,335 CVS Caremark Corp. 1,032,400 46,066 Bunge Ltd. 658,300 42,460 * Constellation Brands Inc. Class A 1,185,700 25,611 Molson Coors Brewing Co. Class B 432,775 17,995 Tyson Foods Inc. Class A 734,100 13,397 Reynolds American Inc. 203,200 8,297 Philip Morris International Inc. 83,600 7,483 ConAgra Foods Inc. 250,000 6,455 Energy (10.8%) * Southwestern Energy Co. 4,221,800 133,324 Baker Hughes Inc. 2,830,000 124,831 Statoil ASA ADR 4,613,387 124,146 * Cobalt International Energy Inc. 4,347,800 116,347 Noble Corp. 2,656,900 101,122 Canadian Natural Resources Ltd. 2,790,200 96,960 Inpex Corp. 13,077 86,341 Chevron Corp. 717,600 76,468 Halliburton Co. 2,210,800 75,654 Anadarko Petroleum Corp. 982,900 71,958 Exxon Mobil Corp. 790,800 68,278 BP plc ADR 1,307,300 56,750 14 Windsor Fund Market Value Shares ($000) CONSOL Energy Inc. 1,700,759 56,533 Devon Energy Corp. 617,900 43,160 Marathon Petroleum Corp. 958,600 39,887 Transocean Ltd. 757,200 38,155 Marathon Oil Corp. 1,172,400 34,398 * Weatherford International Ltd. 1,418,400 20,241 Exchange-Traded Fund (0.8%) 3 Vanguard Value ETF 1,839,100 105,068 Financials (18.9%) Wells Fargo & Co. 12,289,900 410,851 JPMorgan Chase & Co. 6,194,350 266,233 ACE Ltd. 2,489,300 189,112 Ameriprise Financial Inc. 3,084,500 167,211 Bank of America Corp. 18,733,000 151,925 Unum Group 6,269,900 148,847 BlackRock Inc. 621,700 119,105 Weyerhaeuser Co. 5,358,100 109,091 Swiss Re AG 1,659,845 104,227 Invesco Ltd. 4,175,154 103,711 Citigroup Inc. 3,138,300 103,689 Principal Financial Group Inc. 3,565,900 98,668 Everest Re Group Ltd. 981,600 97,277 * CIT Group Inc. 1,446,919 54,766 Morgan Stanley 2,302,400 39,785 * E*TRADE Financial Corp. 3,034,800 32,260 State Street Corp. 646,300 29,872 Moody’s Corp. 566,700 23,206 Reinsurance Group of America Inc. Class A 338,400 19,675 * Berkshire Hathaway Inc. Class B 243,600 19,598 Legg Mason Inc. 702,900 18,325 PNC Financial Services Group Inc. 229,300 15,207 Chubb Corp. 184,900 13,511 Travelers Cos. Inc. 201,000 12,928 BB&T Corp. 346,800 11,111 Discover Financial Services 245,000 8,306 US Bancorp 250,000 8,043 Leucadia National Corp. 242,089 6,018 KeyCorp 476,200 3,829 XL Group plc Class A 170,700 3,672 Health Care (15.6%) Pfizer Inc. 12,741,200 292,156 UnitedHealth Group Inc. 4,135,400 232,203 Merck & Co. Inc. 5,542,300 217,480 Roche Holding AG 731,310 133,654 Medtronic Inc. 3,478,500 132,879 * Gilead Sciences Inc. 2,528,200 131,492 Market Value Shares ($000) Cigna Corp. 2,528,200 116,879 Covidien plc 2,050,400 113,243 Johnson & Johnson 1,612,200 104,938 Daiichi Sankyo Co. Ltd. 5,788,400 99,406 Teva Pharmaceutical Industries Ltd. ADR 1,949,200 89,156 McKesson Corp. 943,900 86,282 WellPoint Inc. 978,500 66,362 AstraZeneca plc ADR 1,236,420 54,279 HCA Holdings Inc. 1,186,800 31,949 * Health Net Inc. 650,000 23,146 * Vertex Pharmaceuticals Inc. 469,700 18,074 Roche Holding AG ADR 385,000 17,641 Aetna Inc. 242,700 10,688 Industrials (9.3%) Pentair Inc. 3,230,500 140,010 Dover Corp. 2,094,000 131,210 Eaton Corp. 2,711,400 130,635 Cooper Industries plc 1,982,500 124,045 * Delta Air Lines Inc. 10,616,900 116,361 Lockheed Martin Corp. 1,279,200 115,819 General Electric Co. 5,501,800 107,725 Honeywell International Inc. 1,757,100 106,586 ^ Fiat Industrial SPA 7,167,787 81,370 FedEx Corp. 665,900 58,759 Northrop Grumman Corp. 432,201 27,350 * Fortune Brands Home & Security Inc. 555,000 12,621 Tyco International Ltd. 214,200 12,023 Union Pacific Corp. 70,000 7,871 CSX Corp. 333,900 7,449 Information Technology (13.8%) *,4 Arrow Electronics Inc. 6,418,050 269,879 Cisco Systems Inc. 10,702,200 215,649 ASML Holding NV 3,588,300 182,967 Avago Technologies Ltd. 4,192,900 144,571 Microsoft Corp. 3,984,200 127,574 Oracle Corp. 3,481,700 102,327 Western Union Co. 5,125,000 94,198 * SanDisk Corp. 2,463,700 91,182 Accenture plc Class A 1,231,400 79,980 Hewlett-Packard Co. 3,096,665 76,673 Intel Corp. 2,508,700 71,247 Applied Materials Inc. 4,821,800 57,813 Texas Instruments Inc. 1,433,300 45,780 Linear Technology Corp. 1,318,400 43,125 Corning Inc. 2,652,500 38,063 * Lam Research Corp. 858,900 35,773 * Micron Technology Inc. 5,023,630 33,106 Visa Inc. Class A 150,400 18,496 15 Windsor Fund Market Value Shares ($000) Advanced Semiconductor Engineering Inc. ADR 1,927,881 9,774 Motorola Solutions Inc. 153,900 7,854 Materials (4.2%) LyondellBasell Industries NV Class A 2,945,800 123,076 International Paper Co. 3,174,000 105,726 * Owens-Illinois Inc. 3,910,900 90,928 Potash Corp. of Saskatchewan Inc. 1,643,900 69,833 Rexam plc 8,216,653 57,356 Agrium Inc. 524,700 46,121 Incitec Pivot Ltd. 10,235,532 34,594 *,^ Sino-Forest Corp. 3,223,900 — Telecommunication Services (1.0%) AT&T Inc. 1,974,700 64,987 CenturyLink Inc. 1,652,900 63,736 Utilities (2.4%) PG&E Corp. 2,435,100 107,583 Northeast Utilities 1,154,300 42,443 NV Energy Inc. 1,790,500 29,812 CenterPoint Energy Inc. 1,207,700 24,408 Atmos Energy Corp. 659,700 21,493 Great Plains Energy Inc. 985,900 20,132 Edison International 415,000 18,264 American Electric Power Co. Inc. 400,000 15,536 DTE Energy Co. 250,000 14,095 NiSource Inc. 508,400 12,532 Total Common Stocks (Cost $10,798,212) Market Value Shares ($000) Temporary Cash Investments (2.9%) 1 Money Market Fund (1.5%) 5,6 Vanguard Market Liquidity Fund, 0.137% 182,195,232 182,195 Face Amount ($000) Repurchase Agreement (1.3%) Bank of America Securities, LLC 0.200%, 5/1/12 (Dated 4/30/12, Repurchase Value $164,101,000, collateralized by Federal National Mortgage Assn. 3.000%–4.000%, 3/1/42) 164,100 164,100 U.S. Government and Agency Obligations (0.1%) 7 United States Treasury Note/Bond, 0.375%, 8/31/12 15,000 15,012 Total Temporary Cash Investments (Cost $361,307) Total Investments (100.4%) (Cost $11,159,519) Other Assets and Liabilities (-0.4%) Other Assets 139,428 Liabilities 6 (184,474) Net Assets (100%) 16 Windsor Fund At April 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 13,886,325 Undistributed Net Investment Income 40,661 Accumulated Net Realized Losses (2,813,514) Unrealized Appreciation (Depreciation) Investment Securities 1,542,194 Futures Contracts 835 Foreign Currencies 166 Net Assets Investor Shares—Net Assets Applicable to 493,770,163 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Investor Shares Admiral Shares—Net Assets Applicable to 113,773,556 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Admiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $33,572,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 98.6% and 1.8%, respectively, of net assets. 2 Restricted security represents 1.5% of net assets. Shares not applicable for this private placement. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Includes $41,412,000 of collateral received for securities on loan. 7 Securities with a value of $10,008,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 17 Windsor Fund Statement of Operations Six Months Ended April 30, 2012 ($000) Investment Income Income Dividends 130,736 Interest 2 187 Security Lending 690 Total Income 131,613 Expenses Investment Advisory Fees—Note B Basic Fee 7,688 Performance Adjustment 793 The Vanguard Group—Note C Management and Administrative—Investor Shares 7,066 Management and Administrative—Admiral Shares 2,872 Marketing and Distribution—Investor Shares 711 Marketing and Distribution—Admiral Shares 455 Custodian Fees 104 Shareholders’ Reports—Investor Shares 4 Shareholders’ Reports—Admiral Shares 5 Trustees’ Fees and Expenses 13 Total Expenses 19,711 Expenses Paid Indirectly (301) Net Expenses 19,410 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 2 521,023 Futures Contracts 20,465 Foreign Currencies (341) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 789,618 Futures Contracts 724 Foreign Currencies 213 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $4,059,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $1,967,000, $89,000, and ($56,901,000), respectively. See accompanying Notes, which are an integral part of the Financial Statements. 18 Windsor Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 112,203 181,991 Realized Net Gain (Loss) 541,147 1,147,461 Change in Unrealized Appreciation (Depreciation) 790,555 (788,789) Net Increase (Decrease) in Net Assets Resulting from Operations 1,443,905 540,663 Distributions Net Investment Income Investor Shares (58,470) (97,694) Admiral Shares (47,150) (73,770) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (105,620) (171,464) Capital Share Transactions Investor Shares (374,125) (1,510,081) Admiral Shares (37,640) 191,699 Net Increase (Decrease) from Capital Share Transactions (411,765) (1,318,382) Total Increase (Decrease) 926,520 (949,183) Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $40,661,000 and $34,419,000. See accompanying Notes, which are an integral part of the Financial Statements. 19 Windsor Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .123 .184 .190 1 .197 .279 .298 Net Realized and Unrealized Gain (Loss) on Investments 1.492 .346 1.586 1.486 (7.985) 1.782 Total from Investment Operations 1.615 .530 1.776 1.683 (7.706) 2.080 Distributions Dividends from Net Investment Income (.115) (.170) (.186) (.223) (.289) (.301) Distributions from Realized Capital Gains — (2.015) (1.529) Total Distributions (.115) (.170) (.186) (.223) (2.304) (1.830) Net Asset Value, End of Period Total Return 2 12.61% 4.15% 16.31% 18.22% -43.88% 11.24% Ratios/Supplemental Data Net Assets, End of Period (Millions) $7,120 $6,736 $7,999 $7,610 $7,041 $14,490 Ratio of Total Expenses to Average Net Assets 3 0.37% 0.39% 0.33% 0.33% 0.30% 0.31% Ratio of Net Investment Income to Average Net Assets 1.82% 1.34% 1.59% 1 2.03% 1.91% 1.50% Portfolio Turnover Rate 45% 49% 50% 61% 4 55% 40% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Net investment income per share and the ratio of net investment income to average net assets include $.036 and 0.29%, respectively, resulting from a cash payment received in connection with the merger of Schering-Plough Corp. and Merck & Co. in November 2009. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of 0.01%, 0.03%, (0.03%), (0.05%), (0.03%), and (0.01%). 4 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 20 Windsor Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .441 .664 .685 1 .701 .999 1.085 Net Realized and Unrealized Gain (Loss) on Investments 5.040 1.171 5.348 5.020 (26.974) 6.019 Total from Investment Operations 5.481 1.835 6.033 5.721 (25.975) 7.104 Distributions Dividends from Net Investment Income (.411) (.615) (.673) (.791) (1.047) (1.085) Distributions from Realized Capital Gains — (6.798) (5.159) Total Distributions (.411) (.615) (.673) (.791) (7.845) (6.244) Net Asset Value, End of Period Total Return 12.69% 4.26% 16.44% 18.38% -43.85% 11.38% Ratios/Supplemental Data Net Assets, End of Period (Millions) $5,537 $4,994 $4,680 $4,203 $4,723 $9,770 Ratio of Total Expenses to Average Net Assets 2 0.27% 0.29% 0.22% 0.20% 0.17% 0.19% Ratio of Net Investment Income to Average Net Assets 1.92% 1.44% 1.70% 1 2.16% 2.04% 1.62% Portfolio Turnover Rate 45% 49% 50% 61% 3 55% 40% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Net investment income per share and the ratio of net investment income to average net assets include $.120 and 0.29%, respectively, resulting from a cash payment received in connection with the merger of Schering-Plough Corp. and Merck & Co. in November 2009. 2 Includes performance-based investment advisory fee increases (decreases) of 0.01%, 0.03%, (0.03%), (0.05%), (0.03%), and (0.01%). 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 21 Windsor Fund Notes to Financial Statements Vanguard Windsor Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 22 Windsor Fund 4. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2008–2011), and for the period ended April 30, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 8. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. AllianceBernstein L.P. and Wellington Management Company, LLP , each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee of AllianceBernstein L.P. is subject to quarterly adjustments based on performance for the preceding three years relative to the Russell 1000 Value Index. The basic fee of Wellington Management Company, LLP , is subject to quarterly adjustments based on performance for the preceding three years relative to the S&P 500 Index. The Vanguard Group manages the cash reserves of the fund on an at-cost basis. For the six months ended April 30, 2012, the aggregate investment advisory fee represented an effective annual basic rate of 0.13% of the fund’s average net assets, before an increase of $793,000 (0.01%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2012, the fund had contributed capital of $1,890,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.76% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. 23 Windsor Fund D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the fund’s management and administrative expenses. For the six months ended April 30, 2012, these arrangements reduced the fund’s expenses by $301,000 (an annual rate of 0.00% of average net assets). E. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
